Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama et al. (US2012/0280768 A1).
	
	In regards to claims 1, 5, 16 and 20, Nakayama et al. teaches in Fig. 3A and Paragraph [0062] a method for manufacturing a packaged surface acoustic wave device (111), the method comprising:
	Forming a cavity structure (116) extending over interdigital transducer electrodes (113) of the surface acoustic wave device;
	Forming a conductive structure (inductor 120) over portions of an outer surface of the cavity structure;
	And forming a photosensitive resin layer (121, see Paragraph [0062], line 1) over the conductive structure (120), a portion of the photosensitive resin layer having an aperture extending therethough and exposing a portion of the conductive structure so that conductive terminal (124) can connect the conductive structure to terminal (122). 
	In regards to claims 2-4, based on Paragraph [0062], lines 3-6, the photosensitive resin is exposed to light to develop portion of the photosensitive resin, remove the unexposed portion of the photosensitive resin and to cure the photosensitive resin.



Allowable Subject Matter
Claims 6-9 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-15 are allowed.

	The following is a statement of reasons for the indication of allowable subject matter:  

	The most relevant prior art reference is Nakayama et al. as discussed above. However Nakayama et al. does not teach: in regards to claims 6 and 10, where the aperture extends through a portion of the photosensitive resin having a thickness of 15 micrometer or less; in regards to claim 7, wherein the photosensitive resin includes phenol resin; in regards to claim 8, wherein the method involves laser marking; in regard to claim 9, wherein the package has a height of less than 220 micrometers; in regards to claim 17, wherein the method involves depositing a seed layer over the cavity structure and plating the conductive structure onto the seed layer; and in regards to claim 19, wherein the conductive structure includes a gap. Thus the applicant’s claimed inventions have been determined to be novel and non-obvious. By virtue of dependency from either claims 10 or 17, claims 11-15 and 18 have also been determined to be novel and non-obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 5712721769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843